Citation Nr: 0108803	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for a low back 
disorder, claimed as low back pain.

3.  Entitlement to service connection for numbness and 
tingling of both knees.

4.  Entitlement to service connection for bilateral wrist 
cramps.

5.  Entitlement to an initial evaluation in excess of 10 
percent for status post open reduction and fixation of the 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1995 to May 1998.  
The record also indicates that the veteran had reserve duty, 
which is unverified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

Service connection for status post open reduction and 
fixation of the left knee was granted in a February 1999 
rating decision, and a 10 percent initial evaluation was 
assigned.  The veteran appealed this initial evaluation, 
which remains in effect and is the subject of this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

Review of the September 1998 VA examination, conducted in 
connection with the veteran's claim for service connection 
and used as the basis for evaluation of his left knee 
disability, reveals that the examiner did not review the 
veteran's service medical records.  Rather, he relied on a 
medical history reported by the veteran.  Additionally, the 
examiner did not comment on the functional limitations 
experienced by the veteran due to his left knee, although the 
veteran reported pain.  

In evaluating the level of disability due to the veteran's 
left knee, the RO has considered and applied schedular 
criteria that address limitation of motion.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5260 (2000).  Case law 
requires in evaluating limitation of motion that the 
provisions found in 38 C.F.R. §§ 4.40 and 4.45 (2000) 
(addressing disability of the musculoskeletal system and 
joints, respectively) must also be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  To date, the RO has not 
considered the veteran's functional limitations of the left 
knee, in light of limitation of motion and pain, nor has it 
ensured that a VA examination addresses such concerns and 
subjective and objective manifestations of disability.  As 
such, the Board finds the evidence of record before it 
inadequate for evaluating the veteran's initial and current 
level of disability due to his left knee.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

With respect to the veteran's claim for service connection 
for his bilateral shin splints, low back pain, numbness and 
tingling in both knees, and bilateral wrist cramps, the Board 
reiterates that the examiner did not review the veteran's 
service medical records upon VA examination in September 
1998.  Rather, he relied on a medical history provided by the 
veteran.  In this respect, the Board finds, upon current 
review of the veteran's service medical records, that the 
veteran sought treatment for lower back pain in January 1996.  
At that time, it was noted that muscular back spasm was to be 
ruled out.  The veteran was diagnosed with tenosynovitis of 
the right wrist in February 1998 and placed on a temporary 
profile.  The veteran was also placed on a temporary profile 
for bilateral shin splints, and his records indicate that he 
was seen on numerous occasions for this disorder.  
Additionally, the veteran complained of bilateral knee pain 
on several occasions.  In a March 1998 Report of Medical 
Assessment (in lieu of a separation examination), the veteran 
reported leg pain, knee pain, shin splints, back pain, and 
wrist and knuckle pain as limitations on his ability to work 
in his primary military specialty.

A comparison of the veteran's service medical history, as 
documented in his service medical records, with the medical 
history reported upon VA examination reveals several 
pertinent omissions and gaps.  As such, the Board questions 
the examiner's ability to reach fully informed diagnostic and 
clinical impressions.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Therefore, pursuant to VA's newly defined duty to assist, see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), the issues of entitlement to service 
connection for bilateral shin splints; entitlement to service 
connection for a low back disorder, claimed as low back pain; 
entitlement to service connection for numbness and tingling 
of both knees; entitlement to service connection for 
bilateral wrist cramps; and entitlement to an initial 
evaluation in excess of 10 percent for status post open 
reduction and fixation of the left knee will not be decided, 
pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-October 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's various disorders and 
left knee disability, should be obtained 
by the RO and incorporated into the 
claims file.

2.  Another VA general medical should be 
scheduled and conducted, in order to 
determine the presence and nature of the 
veteran's bilateral shin splints, low 
back pain, numbness and tingling in both 
knees, and bilateral wrist cramps and in 
order to determine the severity of the 
veteran's service-connected left knee 
disability.  All suggested studies should 
be performed (including x-ray and range 
of motion testing), and the examiner 
should elicit all of the veteran's 
subjective complaints as to his various 
disorders and left knee disability.  All 
findings should be recorded in detail.

Additionally, the examiner should comment 
on whether the veteran presently has the 
various disorders claimed and whether, if 
present, they are at least as likely as 
not related to the veteran's service, 
including the pertinent service medical 
history noted in his service medical 
records.  The examiner should provide a 
rationale as to any conclusions 
expressed.  If the examiner cannot 
comment without resort to speculation, he 
or she should so state.

Also, the examiner should comment on any 
functional limitations experienced by the 
veteran due to his left knee disability 
and on whether there is objective 
pathology present that supports the 
veteran's subjective symptomatology.  
Again, the examiner should provide a 
rationale as to any opinions expressed.  
If the examiner cannot comment without 
resort to speculation, he or she should 
so state.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.  The examiner must note that 
he or she has reviewed the claims file, 
including the veteran's service medical 
records.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for bilateral 
shin splints, low back pain, numbness and 
tingling of both knees, and bilateral 
wrist cramps and the propriety of an 
initial evaluation in excess of 10 
percent for the veteran's left knee 
disability, considering all pertinent law 
and regulation, in light of any 
additional treatment records received and 
the examination report and any 
conclusions expressed therein.  The RO is 
reminded of the possible application of 
secondary service connection, pursuant to 
either 38 C.F.R. § 3.310 (2000) or Allen 
v. Brown, 7 Vet. App. 439 (1995).

If the veteran's claim as to any issue on 
appeal remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




